Citation Nr: 1116991	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Paget's disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to June 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2005 by the Department of Veterans Affairs (VA) Decatur, Georgia Regional Office (RO) and subsequently transferred to the Atlanta, Georgia RO.

The Veteran requested a travel board hearing in his substantive appeal dated in May 2007.  A Board hearing was scheduled for December 1, 2009.  In November 2009 the Veteran withdrew his request for a hearing.

This matter was previously remanded by the Board for further development in February 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The objective evidence does not establish that Paget's disease was incurred in or aggravated by service, nor has it been shown that is was diagnosed within a year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for Paget's disease have not been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In May 2005 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not provided notice of the effective date and disability rating regulations, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as attempting to locate military records, obtaining post-service VA and private medical treatment records, scheduling a personal hearing before the Board, and providing VA examinations.  Consequently, the duty to notify and assist has been met.

The Board does note that part of the Veteran's service medical records appear to be unavailable Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because some of the Veteran's in-service medical treatment records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including Paget's disease, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown to be proximately due to, or the result of, a service-connected disorder, or for the degree of additional disability resulting from aggravation of a non service- connected disorder by a service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In March 2005, the Veteran filed a claim stating that his Paget's disease developed due to, or as evidenced by, elevated alkaline phosphatase level in service.  See Claim, dated March 2005.  The Veteran is currently service connected for hepatitis C.

According to the evidence in the record, the Veteran's in-service treatment records do not indicate the Veteran was diagnosed with a chronic bone or joint disorder. Records from the Naval Hospital in August 1988 and February 1989 report the Veteran was treated for ischemic lower extremities.  The Board noted in the previous remand that the in-service treatment records appeared to be incomplete. Specifically, the in-service treatment records from 1969 to 1977 and from 1986 to 1989 were missing.  The record indicates a request submitted to the NPRC received a negative response.

According to the post service treatment records, the Veteran was diagnosed with Paget's disease in 2000.  He has submitted evidence of his alkaline phosphatase level as the following: 110 in September 1986 and November 1986; 193 in October 1989; 211 in November 1989; and 234 in April 1992.

VA treatment records from August 1999 to February 2005 report the Veteran's diagnosis and treatment of Paget's disease.  There is, however, no opinion relating the Paget's disease to service or to hepatitis C. 

In April 2007, the Veteran underwent a VA examination where he reported intermittent bilateral knee pain, left ankle pain, and intermittent neck pain.  He denied any history of infections in his bones or joints, flare-ups or incapacitating episodes.  Upon physical examination, the examiner opined that the Veteran's diagnosed Paget's disease was "less likely caused by military related disease injury or disorder.  The [V]eteran reports previous elevated alkaline phosphatase in the military. This could have been contributed to the fact that the [V]eteran was a frequent user of alcohol or could be related to hepatitis C virus positivity."  See VA examination, dated April 2007.  

As stated above, the Board remanded this matter for further development to obtain an opinion regarding the relationship between Paget's disease and hepatitis C.  The Veteran was afforded another VA examination in June 2010.  The Veteran reported he was diagnosed with Paget's disease in approximately 1999 but has not been treated for the condition.  The examiner noted the Veteran was taking medication which treated bone loss.  The Veteran stated he did not have any symptoms of Paget's disease such as bone pain, recurrent or easily fractured bones, deformities of any developed ones, or any acute symptoms of Paget's disease.  The Veteran also stated he was not receiving treatment for, or has experienced symptoms of,  hepatitis C.  See VA examination, dated June 2010.

A physical examination revealed that there was no evidence of bone deformity and the alkaline phosphatase was normal at 71.  Upon examination and review of the evidence within the claims file, the VA examiner concluded that he "[could not] state that the Paget's disease is related to the military without resorting in mere speculation" as x-rays with lesions reported while on active duty were not seen.  The examiner determined that, "[t]he elevated alkaline phosphatase from the years 1986 to 1992 are not specific to Paget's disease, although can be helpful in diagnosing it.  False positives can also be creased by hepatitis, alcohol abuse, the use of certain types of medications; therefore, it is nonspecific as to Paget's... The hepatitis C diagnosed and service-connected may or may not have been a part of his elevated alkaline phosphatase noted in 1986 through 1992, but the hepatitis C has nothing to do with the Paget's disease."  Id. 

The evidence indicates that the Veteran has been diagnosed with Paget's disease.  However, the Board finds that service connection is not warranted because the evidence does not indicate that the Veteran's condition is related to service and as the Board is unable to base service connection on speculation.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  In addition, there is no evidence suggesting that Paget's disease was diagnosed within a year of the Veteran's separation from service.

The Board is aware that when an examiner who is asked to render an etiology opinion determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety- including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10.

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements.  The examiner noted that the there was no evidence of Paget-type lesions in service and opined that the Veteran's hepatitis C and Paget's disease were not related.  

Furthermore, the Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The first recorded diagnosis of Paget's disease was in 2000; eleven years after the Veteran left service.  Furthermore, he has not submitted any competent medical evidence relating the Paget's disease to service, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board is sympathetic to the Veteran's cause and appreciates his honorable military service.  However, in this case, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to Paget's disease.


ORDER

Entitlement to service connection for Paget's disease is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


